Citation Nr: 9901592	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

Entitlement to service connection for squamous cell carcinoma 
of the tonsil.

Entitlement to service connection for a skin condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967.

This appeal comes to the Board of Veterans Appeals (Board) 
from April 1994 and later RO decisions that denied service 
connection for squamous cell carcinoma of the tonsil and a 
skin condition.  In October 1998, the Board requested an 
opinion from a medical expert from the Veterans Health 
Administration (VHA) as to whether it was at least as  likely 
as not that the veterans squamous cell carcinoma of the 
right tonsil resulted from exposure to Agent Orange.  The 
veteran and his representative were notified of this 
additional development in October 1998.  

In November 1998, the medical expert opinion requested by the 
Board was received.  In a letter dated in November 1998, the 
Board notified the veteran of receipt of this opinion and 
advised him of his right to submit additional argument or 
evidence.  In November 1998, the representative notified the 
Board that there was no further argument or comment to make, 
and to proceed with appellate review of the veterans claims.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he has cancer of the 
tonsil and a skin condition of the lower extremities due to 
exposure to agent orange while in Vietnam.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for service connection for squamous cell 
cancer of the tonsil.  It is also the decision of the Board 
that the evidence favors granting service connection for a 
skin condition.


FINDINGS OF FACT

1.  A malignant tumor of the tonsil was not present in 
service or for many years later, and it is not related to an 
incident of service, including exposure to agent orange.

2.  A skin condition of the lower extremities and a hand had 
its onset in service.



CONCLUSIONS OF LAW


1.  Squamous cell cancer of the tonsil was not incurred in or 
aggravated by active service, nor may squamous cell cancer of 
the tonsil be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Chronic lichen simplex was incurred in active service.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from February 1964 to February 
1967, including service in Vietnam from August 1965 to August 
1966.

Service medical records show that the veteran underwent a 
medical examination for enlistment in December 1963.  On a 
report of medical history he noted having or having had ear, 
nose or throat trouble.  It was noted that he had hay fever 
and boils that were not significant.  In October 1964, he was 
seen for a sore throat and other symptoms.  The impression 
was upper respiratory infection.  In December 1996, he was 
seen for a sore throat.  The impression was tonsillitis and 
laryngitis.  He underwent a medical examination in December 
1996 for separation from service.  He gave a history of ear, 
nose or throat trouble.  A disorder of the throat or skin 
condition was not found.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1960s, 
1970s, 1980s, and 1990s.  The more salient medical reports 
with regard to his claims for service connection for squamous 
cell carcinoma of the tonsil and a skin condition are 
discussed in the following paragraphs.

A VA medical report shows that the veteran was seen for left 
knee problems in December 1969.  Physical examination at that 
time showed no throat or skin conditions.

In December 1971, the veteran submitted his initial claim for 
VA compensation.  In it, he reported no problems with his 
skin or throat.

A summary of the veterans hospitalization at a private 
medical facility in December 1971 shows that he underwent 
right knee surgery.  Physical examination during this 
hospitalization revealed no abnormalities of the throat or 
skin.

Private medical reports of the veterans treatment from 1988 
to 1991 show that he was treated for squamous cell carcinoma 
of the right tonsil.  A summary of hospitalization in 
November 1989 notes that a mass was found in the right 
tonsillar fossa on examination when he was being seen for 
dental problems.  On a return visit the lesion was still 
prominent and it was felt that biopsies were warranted.  
Biopsy of the right tonsil during this hospitalization with 
tonsillectomy, nasopharyngoscopy, laryngoscopy, and 
esophagoscopy showed squamous cell carcinoma of the right 
tonsil.  A summary of hospitalization in December 1989 shows 
that he underwent biopsy of the right tonsillar fossa and 
modified right radical dissection.  The principal diagnosis 
was carcinoma of the right tonsil, metastasis to the neck.  
These records show that he underwent radiation therapy, and 
that he looked quite well in 1991 with no evidence of tumor.

In December 1993, the veteran underwent a VA medical 
examination.  He gave a history of carcinoma of the right 
tonsil in 1989 with right radical neck dissection, and a 
history of a rash of the lower legs since service in Vietnam.  
The diagnoses were cancer of the tonsil in 1989 and rash of 
the lower extremities since Vietnam.

Medical literature was received in the 1990s.  This 
literature concerns the nature of sarcomas, skin diseases, 
and residuals of exposure to agent orange.  These documents 
do not specifically refer to the veterans carcinoma of the 
tonsil or skin condition of the lower extremities.

A report from John C. Frich, Jr., M.D., dated in September 
1996 notes that the veterans medical records were reviewed 
with regard as to whether or not the veterans cancer of the 
tonsil was related to his exposure to agent orange while in 
Vietnam.  Dr. Frich after review of medical literature found 
on the Internet, noted in the preceding paragraph, opined 
that the veterans cancer of the tonsil could be related to 
his exposure to agent orange.  It was noted that the material 
reviewed indicated that veterans exposed to agent orange had 
a higher incidence of NHL (non-Hodgkins Lymphoma) which had 
not yet been listed as a disease being related to exposure to 
agent orange.  Dr. Frich questioned the study done by the 
National Academy of Science and the Centers for Disease 
Control.  He noted that it was somewhat common in the late 
1940s and 1950s for a child with a few episodes of throat 
problems to have the tonsils removed, and questioned whether 
this factor was considered by the study group.

The veteran testified at a hearing in January 1997.  His 
testimony was to the effect that he had cancer of the tonsil 
and a skin condition of the lower extremities due to exposure 
to agent orange in Vietnam.

A report from Max A. Harned, M.D., received in April 1997 
with a report of biopsy and fungal cultures in February 1997, 
notes that the veteran had a history of a rash on the left 
lower extremity since service in Vietnam.  It was noted that 
the rash grew and subsequently developed in other areas, 
including the other lower extremity and a hand.  The biopsy 
and fungal cultures reportedly showed findings consistent 
with chronic lichen simplex.  The findings were reported as 
non-specific and the fungal culture grew an organism that did 
not resemble any known pathogen.  Dr. Harned opined that the 
veterans skin condition was acquired because of his service 
in Vietnam.

The veteran and his wife testified before the undersigned in 
May 1998.  The veterans testimony was to the effect that his 
cancer of the tonsil and skin condition of the lower 
extremities were due to exposure to agent orange in Vietnam.  
He reported treating the skin condition with cortisone cream 
in service and after service.  The veterans wife, a nurse, 
reported that she had known the veteran since 1967 and had 
been a nurse since that time, and that the veteran had had 
skin problems since the late 1960s.

Statements from service comrades of the veteran, dated in 
June 1998, are to the effect that the veteran had a skin 
irritation of his left leg while in Vietnam, and that he 
reported to sick call for this condition.

In October 1998, the Board requested a medical expert opinion 
as to whether it was as likely as not that the veterans 
squamous carcinoma of the tonsil resulted from exposure to 
agent orange.  This opinion was requested from the VHA.

In November 1998, the Chief of the Otolaryngology Section of 
a VA medical facility rendered an opinion as to whether the 
veterans squamous cell carcinoma of the tonsil was related 
to exposure to agent orange.  After reviewing the evidence in 
the veterans claims folder, the medical expert concluded 
that the veteran had a squamous cell carcinoma of the tonsil, 
not a lymphoma or sarcoma.  It was noted that the veterans 
cancer originated from the surface epithelium of the tonsil, 
not the connective tissue component.  Therefore, it was 
considered a carcinoma, not a sarcoma.  The medical expert 
noted that there was no known association of agent orange 
exposure to squamous cell carcinoma of the tonsil.  The fact 
that various veterans had had their tonsils removed in 
childhood, which might have affected the study of cancers due 
to agent orange exposure, was not relevant since the 
veterans type of cancer arose in the tonsillar fossa even in 
the absence of tonsils.  It was noted that whether patients 
had tonsils was not relevant to the incidence of carcinoma at 
that subsite of the pharynx.  It was also noted that there 
was no known association between tonsillitis/pharyngitis and 
tonsillar carcinoma.  The expert concluded that the veteran 
had a squamous cell carcinoma of the right tonsillar region 
treated approximately 22 years after his tour of duty in 
Vietnam, and that there was no known association between 
agent orange exposure and carcinomas of this type.


B.  Legal Analysis

The veterans claims for service connection for squamous cell 
carcinoma of the tonsil and a skin condition are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to these 
claims and that no further assistance to the veteran is 
required to comply with VAs duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkins disease; Non-
Hodgkins lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii).  

With regard to the claim for service connection for squamous 
cell carcinoma of the tonsil, the service medical records are 
negative for a malignant tumor of the tonsil.  The post-
service medical records do not demonstrate the presence of 
such a tumor until around 1989.  Reports of the veterans 
treatment and evaluations in the late 1980s and early 1990s 
demonstrate the presence of squamous cell carcinoma of the 
tonsil with metastasis to the neck which was treated with 
radiation therapy and resolved by 1991.  The only medical 
evidence possibly linking the veterans squamous cell 
carcinoma of the tonsil to exposure to agent orange in 
Vietnam while in service is a report from Dr. Frich dated in 
September 1996.  In 1998, the Board requested an expert 
medical opinion from the VHA as to whether it was as likely 
as not that the veterans squamous cell carcinoma of the 
tonsil was related to exposure to agent orange in Vietnam, 
and the opinion received from the medical expert in November 
1998 notes that there is no known association between agent 
orange exposure and squamous cell carcinoma of the tonsil.  
Also, the opinion of Dr. Frich is speculative (as it is based 
on the hypothesis that an increase in the incidence of 
tonsillar cancers due to Agent Orange would not be evident in 
a population whose members had frequently had their tonsils 
removed in childhood) and not as probative as the opinion 
from the VHA expert.  Obert v. Brown, 5 Vet. App. 30 (1993). 
Under the circumstances, the Board finds the opinion of the 
VHA expert to be more persuasive that the opinion of Dr. 
Frich.  In addition, the VHA experts opinion is more 
persuasive than the veterans wifes opinion, as a nurse, 
that tonsils are connective tissue.

The veterans lay testimony to the effect that his squamous 
cell cancer of the tonsil is due to exposure to agent orange 
in service is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service documents show that the veteran had service in 
Vietnam, and he is presumed to have been exposed to agent 
orange  VETERANS BENEFITS ADMINISTRATION MANUAL M21-1, Part VI, par. 
7.20.  Squamous cell carcinoma of the tonsil, however, is not 
a disease specific to exposure to agent orange listed in 
38 C.F.R. § 3.309(e) that may be granted service connection 
on a presumptive basis.

After consideration of all the evidence, including the 
medical literature and testimony, the Board finds that the 
evidence does not show the presence of squamous cell 
carcinoma of the tonsil until many years after service, and 
the weight of the evidence is against a link between this 
condition and any incident of service, including exposure to 
agent orange.  Nor is the squamous cell carcinoma of the 
tonsil a disease associated with exposure to certain 
herbicide agents that may be service-connected on a 
presumptive basis under regulations pertinent to agent orange 
exposure, 38 C.F.R. § 3.309(e).  Hence, the preponderance of 
the evidence is against the claim for service connection for 
squamous cell carcinoma of the tonsil, and the claim is 
denied.

Since the preponderance of the evidence is against the claim 
for service connection for squamous cell carcinoma of the 
tonsil, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


With regard to the claim for service connection for a skin 
condition, the service medical records do not show the 
presence of skin problems other than boils noted at the time 
of the veterans medical examination for entrance into 
service in December 1963, indicating no preservice etiology 
for the claimed skin condition.  


The post-service medical records do not demonstrate the 
presence of a chronic skin condition, affecting primarily the 
lower extremities, until around the 1990s, many years after 
service.  A report from Dr. Harned received in April 1997 
notes that the veteran had a skin condition of the lower 
extremities and a hand, that biopsy revealed findings 
consistent with chronic lichen simplex, and that fungal 
cultures grew an organism that did not resemble any known 
pathogen.   Dr. Harned linked the veterans skin condition to 
service in Vietnam.


The veterans testimony and statements are to the effect that 
he had a skin condition in service and continuously since 
separation from service.  His statements concerning skin 
problems in service are credible and supported by statements 
from service comrades, and the statements concerning 
continuous skin problems after service are supported by 
testimony from his wife who is a nurse.


While the overall evidence does not clearly identify the 
etiology of the veterans chronic lichen simplex, it does 
indicate that it is related to service in Vietnam.  The 
evidence also show that the veteran has had continuous skin 
problems since separation from service.  Under the 
circumstances, the Board finds that the evidence as a whole 
favors granting service connection for the chronic lichen 
simplex with application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § Gilbert, 1 
Vet. App. 49.





ORDER

Service connection for squamous cell carcinoma of the tonsil 
is denied.

Service connection for chronic lichen simplex is granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
